Citation Nr: 0324581	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  02-00 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $33,286.00.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from April 1968 to January 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2000 by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In the decision, the Committee denied the 
veteran's request for a waiver of an overpayment of pension 
benefits in the amount of $33,286.00.


FINDINGS OF FACT

1.  An overpayment of $33,286.00 was created when the 
appellant received pension benefits which were paid based on 
incomplete information regarding the appellant's income.

2.  Recovery of the overpayment in the amount of $33,286.00 
from the appellant would not be against equity and good 
conscience.  


CONCLUSION OF LAW

A waiver of recovery of an overpayment of pension benefits in 
the amount of $33,286.00 is not warranted.  38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the decision, the statement of 
the case (SOC), supplemental statement of the case (SSOC) and 
letters sent to the appellant informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The communications 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC.  The RO considered the 
VCAA in the SSOC of July 2002.  The basic elements for 
establishing entitlement to a waiver have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the appellant 
was obtained and considered.  The claims file contains the 
veteran's financial status reports.  The appellant has 
withdrawn his request for a hearing.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  The Board finds that the reports coupled with the 
other evidence of record provide sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Many of the facts pertaining to the claim for a waiver of 
overpayment of pension are not in dispute.  The veteran 
originally applied for VA nonservice-connected pension 
benefits in May 1996.  In an income-net worth statement which 
he submitted at that time, he reported that he had no income.  
He also reported that a claim for social security disability 
benefits had been denied and was on appeal.  Subsequently, in 
July 1996, the veteran submitted another income/net worth 
statement.  He again reported that he had no income.  He also 
reported that a claim for Social Security benefits was 
pending.  In a decision issued later in July 1996, the RO 
determined that the veteran was permanently and totally 
disabled for pension purposes.  The VA subsequently began 
paying the veteran pension benefits.  

In a letter from the RO dated in August 1996, the veteran was 
notified that the VA pays a pension which is the difference 
between countable annual income and a maximum annual rate.  
It was noted that his award had been based on countable 
income of zero dollars.  This had been determined based on 
the veteran's report of having earned zero dollars, and of 
having zero Social Security income.  It was further noted in 
the letter that: 

The rate of VA pension depends on total 
"family" income which includes the 
payee's income and that of any 
dependents.  We must adjust the payments 
whenever this income changes.  You must 
notify us immediately if income is 
received from any source other than that 
shown above.  You must also report any 
changes in the income shown above.  Your 
failure to promptly tell VA about income 
changes may create an overpayment which 
will have to be repaid.    

In a letter dated in December 1997, the RO again advised the 
veteran that his rate of pension was based on "our 
determination that your net countable income is $0."  It was 
further stated that "If the income information shown above 
is not correct, please furnish an accurate statement of your 
income from all sources."  The RO also stated that "If you 
are not presently receiving Social Security but begin 
receiving this benefit at a later date, you should inform us 
immediately."  That letter was returned to the RO but was 
remailed to a new address in January 1998.  

In a letter dated in November 1998, the RO again informed the 
veteran that his pension was based on the RO's determination 
that his net countable income was zero.  He was again advised 
that, if this was not correct, he should furnish an accurate 
statement of his income from all sources.  He was also 
advised that he should notify the RO if he begins receiving 
Social Security benefits.  That letter was subsequently 
returned to the RO with a notation that a forwarding order 
had expired.  

In June 2000, the RO received income verification information 
which showed that the veteran had received Social Security 
Administration benefits payments in the amount of $4,289 in 
September 1996, and ongoing monthly benefits in excess of 
$900 dollars since that time.  

In a letter dated in June 2000, the RO wrote to the veteran 
and advised him that his benefits would be reduced effective 
October 1, 1996, based on the RO's receipt of notification 
from the Social Security Administration that the veteran was 
receiving benefits.  In a decision reply form dated July 
2000, the veteran checked a box requesting that the RO 
correct his benefits and tell him if he owed any money.  He 
attached a copy of a document from the Social Security 
Administration showing that he received a net payment of $938 
per month from that organization.  

In a letter dated in August 2000, the RO advised the veteran 
that his VA pension benefits were being terminated effective 
from October 1, 1996.  It was also noted that because of this 
change, he had been overpaid.  It was later calculated that 
the overpayment was in the amount of $33,286.00.  

In September 2000, the veteran request a waiver of the 
overpayment.  He submitted a Financial Status Report in which 
he reported that he received a net take home pay from part 
time employment in the amount of $528 per month.  He also 
reported having Social Security in the amount of $938 per 
month.  His total reported income was $1,466.24.  He reported 
having total monthly expenses of $1,205.  This included rent 
in the amount of $645, food expense of $120, utilities for 
$80, other unspecified living expenses of $160, and monthly 
payments on installment contracts of other debts 
(unspecified) in the amount of $200.  

In November 2000, the Committee on Waivers and Compromises 
denied the claim for a waiver, noting that the veteran had 
been at fault in the creation of the debt by failing to 
notify the VA of his income, and that his financial status 
report reflected a positive balance of $261 per month.  The 
veteran appeals that decision.  

In a financial status report dated in August 2002, the 
veteran reported having a net income of $991 per month from 
Social Security disability payments.  He did not list any 
income from VA benefits.  He listed expenses totaling $1020.  
The itemized expenses included rent of $675, food $140, 
utilities $90, phone $70, and storage $45. 

In a rating decision of April 2003, the RO granted special 
monthly pension based on a need for aid and attendance.  

An income net worth statement submitted by the veteran in May 
2003 indicates that he reported that his Social Security 
benefit was now $1059 per month.  A letter from the RO to the 
veteran dated in July 2003 reflects that, based on his 
entitlement to special monthly compensation, and his income 
from Social Security, he is entitled to receive VA pension 
benefits in the amount of $287 per month.  

After reviewing the record, the Board initially finds that 
the overpayment of pension benefits was properly created.  
Basic entitlement to pension exists if, among other things, 
the veteran meets the net worth requirements and has an 
annual income not in excess of the applicable maximum annual 
pension rate.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.23, 
3.274.  The maximum annual rate is periodically increased 
from year to year. 38 C.F.R. § 3.23(a).  There is no question 
that the veteran's Social Security benefits should have been 
counted as income and failure to do so resulted in an 
overpayment.  The veteran does not dispute the amount of the 
overpayment. 

With respect to the issue of whether a waiver of recovery of 
the overpayment is warranted under the facts of this case, 
the veteran contends that he is entitled to waiver of 
overpayment of pension benefits in the amount of $33,286.00.  
He asserts that he was not aware that he had to report his 
income, or that having income would reduce the amount of 
pension benefits to which he was entitled.  

There cannot be any indication of fraud, misrepresentation, 
or bad faith on the part of the person seeking the waiver.  
See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.964(a), 
1.964(a)(2).  The misrepresentation must be more than non-
willful or mere inadvertence.  See 38 C.F.R. § 1.962(b).  The 
term "bad faith" generally describes unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  See 
38 C.F.R. § 1.965(b)(2).  Lack of good faith is an absence of 
an honest intention to abstain from undertaking unfair 
advantage of the holder and/or the Government.  See 38 C.F.R. 
§ 1.965(b)(2).  After reviewing the record, the Board finds 
that the evidence does not reflect fraud, misrepresentation, 
or bad faith.  Therefore, the request for a waiver may be 
considered.  

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962.  The standard "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

The Board finds that the appellant was at fault in the 
creation of the debt.  The appellant's failure to accurately 
report his financial status, such as a change in the amount 
of his income, as he had been requested to do on an ongoing 
basis, directly resulted in the creation of the overpayment.  
Although the veteran contends that he was not aware that he 
had to report such information, the Board notes that the VA 
letters specifically advised him to do so.  Therefore, the 
Board does not agree with the veteran's contention that he 
was not at fault in failing to report an increase in his 
income.  

The Board further finds that the fault of the debtor 
outweighs any fault attributable to the VA.  There is no 
fault which can be attributed to the VA in this case.  The VA 
had no way of knowing that the veteran's income had not been 
fully reported. 

The Board also finds that collection of the debt would not 
deprive the appellant of basic necessities.  The veteran's 
income from Social Security benefits of $1,059 plus special 
monthly pension in the amount of $287 results in a total 
monthly income of $1,346 per month.  The income from the 
veteran's VA benefits may be considered when determining 
whether he has the means with which to repay his debt.  The 
most recent report of his expenses indicates that they are 
$1,020 per month.  Thus, the financial evidence which is of 
record shows that the veteran has a balance of $326 per month 
available for use in repaying the overpayment.  Therefore, 
the Board finds that the veteran's income exceeds his 
expenses and provides a source with which to satisfy the 
overpayment.  

The Board finds no reason to conclude that the recovery of 
the overpayment would nullify the objective for which the 
benefits were intended.  The pension program was intended to 
aid persons with less income or higher medical expenses than 
the appellant.  Therefore, recovery of the overpayment would 
not defeat the purpose of the VA pension benefits program.

The provision regarding unjust enrichment is applicable in 
this case.  The appellant has received an overpayment of 
benefits to which he was not entitled under the law.  Waiver 
of the collection of that overpayment would result in unjust 
enrichment to the appellant.

Finally, the Board notes that there is no indication that the 
appellant has changed his position to his detriment based on 
reliance on VA benefits.  He has not reported that he made 
any large purchases or incurred other large debts based on an 
expectation of receiving VA benefits.

In summary, all of the elements set forth in 38 C.F.R. 
§ 1.965 weigh against the appellant's claim for a waiver.  
Based on consideration of the foregoing elements, the Board 
finds that recovery of the $33,286.00 overpayment from the 
appellant would not be against equity and good conscience.  
Accordingly, a waiver is not warranted.




ORDER

Waiver of recovery of overpayment of pension benefits in the 
amount of $33,286.00 is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



